                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DISTRICT


REGINALD CLEMONS,                              )
                                               )
           Plaintiff,                          )
                                               )
      v.                                       )          No. 4:17CV2739 HEA
                                               )
JOSEPH BRAUER, et al.,                         )
                                               )
           Defendants.                         )

                         OPINION, MEMORANDUM AND ORDER

       On October 9, 2018, counsel with the St. Louis City Counselor’s Office advised that

service would not be waived for defendants Joseph Brauer, Chris Pappas, Ben Coleman, and

Nels C. Moss because these individuals are no longer employed by the City of St. Louis.

Therefore, the Court will order counsel to submit, under seal and ex parte, the last known home

addresses for defendants Joseph Brauer, Chris Pappas, Ben Coleman, and Nels C. Moss.

       Accordingly,

       IT IS HEREBY ORDERED that counsel shall file, under seal and ex parte, the last

known home addresses for defendants Joseph Brauer, Chris Pappas, Ben Coleman, and Nels C.

Moss within fourteen (14) days of the date of this Memorandum and Order.

       Dated this 9th day of October, 2018.




                                                      HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE
